Atkinson, J.
1. Where there is evidence tending to show confessions of guilt by the accused, it is not cause for a new trial that the judge fails, in the absence of a timely and proper written request, to instruct the jury on the subject of confessions. Among the many eases in which this court has so held are Walker v. State, 118 Ga. 34 (44 S. E. 850); Nail v. State, 125 Ga. 234 (54 S. E. 145); Pierce v. State, 132 Ga. 27 (03 S. E. 792); Smith v. State, 139 Ga. 230 (76 S. E. 1016) ; Cantrell v. State, 141 Ga. 98 (80 S. E. 649) ; White v. State, 141 Ga. 526 (81 S. E. 440).
*629No. 2034.
October 12, 1920.
Indictment for murder. Before Judge Hammond. Richmond .superior court. April 10, 1920.
William H. Fleming, for plaintiff in error.
■Jl. A. Denny, attorney-general, A. L. Franldin, solicitor-general, Givham Wright, and John M. Graham, contra.
2. Where four persons were jointly indicted for murder, and one of them alone was placed on trial, who was found guilty on evidence of his alleged confession and of corroborating circumstances, and his statement made on the trial to the jury; and subsequently the other three defendants were tried, and practically the same evidence was submitted by the State against them as was introduced by the State on the trial of the defendant first convicted, and the three defendants last tried were acquitted, such acquittal did not furnish cause for a new trial as to the defendant first convicted.
3. The evidence authorized the verdict, and the refusal of a new trial
was not error. Judgment affirmed.

All the Justices concur.